Citation Nr: 1746989	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  16-49 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel









INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He died in December 2014.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran passed away in December 2014 and the appellant is his surviving spouse.  The death certificate lists the immediate cause of death as "probable cardiac arrest" and the contributing causes of death as "hypertension" and "past smoking."  No autopsy was conducted and no medical records have been submitted related to the Veteran's death.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD) (70 percent), as well as entitlement to a total disability rating based upon individual unemployability (TDIU).

In an April 2016 letter, the Veteran's surviving spouse indicated that PTSD was not listed as a cause of death, although she believed it did cause or contribute to his death.  She noted his PTSD led to depression and mood swings throughout his life, suicide attempts and sleep difficulties, including nightmares.  She reported that the Veteran suffered chest pains in the past and that his heart attack was stress related due to his PTSD.

An April 2016 correspondence was also submitted from the Veteran's son-in-law who indicated the Veteran's hypertension and PTSD shortened his life.  He indicated that as a Master Chief Petty Office in the Navy who has served for 27 years, he has worked closely with many victims of PTSD.  However, he noted he has never met one more severely affected than the Veteran.  He stated the disorder caused the Veteran significant sleep impairment, anxiety, depression, paranoia and suicidal ideation and attempts.  He further opined that the Veteran's PTSD took a toll on his body and the lack of sleep and hypertension impaired his heart, shortening his life.  He stated the Veteran's quality of life was miserable and caused his heart to eventually give out.

Thereafter, an August 2016 VA opinion was obtained in which the VA examiner determined the Veteran's death was not related to service or his service-connected PTSD.  She indicated the Veteran's hypertension is not related to his service-connected PTSD.  She stated although blood pressure can elevate transiently during stress, there is insufficient evidence to support that the development of essential hypertension, a chronic condition, was caused by, the result of or chronically aggravated by the Veteran's service-connected PTSD.  She stated the Veteran was noted to have normal blood pressure readings on multiple occasions.

Additionally, with regard to the Veteran's smoking, she noted smoking is a habit which is common in the entire population, many people with PTSD have comorbid substance abuse and PTSD is not causally related to tobacco use.  She stated the Veteran may have poorer impulse control in dealing with the habit in the face of his PTSD but if his tobacco use was aggravated, it was to an unknown extent.  She concluded "there is insufficient evidence that the Veteran's potential increased use of tobacco related to his PTSD has caused his hypertension."  Lastly, the examiner indicated there is insufficient evidence to determine if the Veteran's cardiac arrest was myocardial infarction.  She noted that no medical records are available from the emergency room from the time of the Veteran's death.  She indicated it would be mere speculation to try and determine that the Veteran had a myocardial infarction as the cause of his cardiac arrest.  She noted the Veteran had prior episodes of obtundation which responded to narcan reversal, as well as refills of multiple medications which are sedating in the two weeks prior to his death.  She indicated that respiratory depression will lead to secondary cardiac arrest without intervention.

The Board observes that the Veteran passed away at a private facility, Banner Ironwood Medical Center.  Such records have not been associated with the claims file.  As noted, there are no medical records related to the Veteran's death.  Thus, after the appellant provides any necessary authorization, any outstanding records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The appellant should also be given an opportunity to identify any outstanding medical records pertaining to the Veteran's treatment on or before his date of death, to include any records from Dr. Singh and Banner Ironwood Medical Center.  After obtaining any necessary authorization from the appellant, all outstanding records should be obtained.

If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.

2. If and only if additional records pertaining to the Veteran's medical history at the time of his death are obtained, obtain an addendum to the August 2016 VA opinion that fully addresses such records.

3. After completion of the above and any other development as may become indicated, re-adjudicate the claim remaining on appeal.  If the benefit remains denied, provide the appellant a supplemental statement of the case and provide an opportunity for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

